Broyles, C. J.,
dissenting. The original petition alleged that the plaintiffs husband became a member of the fourth class of the Belief Department of the defendant railroad, Under a described certificate of membership numbered 108295 (which was attached as an exhibit to the petition), and that he remained a member under that certificate until his death, and that she, as his beneficiary under that certificate, was entitled to the sum of $1000. Subsequently the plaintiff offered an amendment to her petition, setting up in substance that even if her husband were not a member, of the Belief Department, the defendant, by its conduct in treating the husband in its hospital in Waycross, from time to time and until his death, caused him and the plaintiff to believe that he was such a member; and that the defendant was estopped from asserting that he was not a member. The vital question made by the original declaration was whether, there was a contractual relation between the defendant and the plaintiffs husband evidenced by the particular- certificate sued on, whereas the amendment alleges that even if the particular contract set out in the original petition did not exist, the conduct of the defendant estopped it from denying that the plaintiff’s husband was a member of its Belief Department. In my opinion the amendment shows that the remedy of the plaintiff, if she has one, would be an action in tort, and not one upon a contract. It seems to me that the amendment sought to set up a new cause of action, and that it should not have been allowed over the timely objections of the defendant. The error in allowing the amendment to the petition rendered the further proceedings in the case nugatory. I think that the judgment should be reversed and another trial had.